Citation Nr: 0831517	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

Entitlement to service connection for residuals of a head 
injury, to include scars, headaches, and a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the White River Junction, Vermont, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA), which 
denied entitlement to the benefits sought.  This claim was 
previously before the Board in March 2007, when the matter 
was remanded to the RO for additional evidentiary development 
and notice to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

The Board notes that the issue on appeal has been 
recharacterized as one for all residuals of head injury, to 
include the specific allegations made by the veteran.  This 
is done in accordance with additional medical and 
administrative directives issued by VA for the development 
and adjudication of claims related to head injury.

The veteran testified at a September 2004 personal hearing 
before the undersigned Veterans Law Judge, held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The March 2007 Board remand directed the RO to make an 
additional request for in-service treatment records from the 
Kincheloe Air Force Base hospital, for the entire period of 
service.  Special attention was due the periods of January to 
March 1966 and October to December 1966, which represented 
the winter months of that year when the veteran alleges he 
was injured.  The AMC did not comply with this directive.  
The AMC instead wrote to parties who would not under any 
circumstances have been custodians of the base hospital 
records, such as a local civilian clinic or a nearby VA 
medical center.  The Board recognizes that Kincheloe Air 
Force Base is closed, and has been for over 20 years, but 
also notes that the records would be archived at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  To 
comply with the Board remand, that is the sole location from 
which additional records should have been requested.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   In Stegall, the Court held that "where... the 
remand orders of the Board... are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  
Therefore, an additional remand is required for compliance 
with the March 2007 directive.

Accordingly, the case is REMANDED for the following action:

1. The RO should request copies of any 
clinical records from the Kincheloe Air 
Force Base hospital, also known as the 
507th US Air Force base Hospital, 
reflecting treatment of the veteran for a 
head injury from October 1965 to February 
1969.  The request should be submitted to 
the current custodian of such records, 
NPRC.  If required by system limitations, 
the period should be broken down into 2 to 
3 month periods for submission, not to 
include dates in consecutive years (e.g. 
December 1965-January 1966); the RO may 
also contact the customer service 
representative at NPRC to determine the 
most efficient way of conducting the 
required search(es).

2.  If, and only if, additional records 
are received which document an in-service 
head injury, the veteran should be 
scheduled for a VA Traumatic Brain Injury 
examination.  The claims file must be 
provided for review in conjunction with 
the examination.  The examiner should 
identify all current residuals of any 
documented in-service head injury and 
should describe the current manifestations 
of such.  The examiner should specifically 
address the presence of scars, seizure 
disorders, and headaches.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




